             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 160 MR WCM

CITY OF BREVARD,                     )
                                     )
                  Plaintiff,         )
                                     )                  ORDER
v.                                   )
                                     )
CDM SMITH INC.,                      )
                                     )
                 Defendant.          )
_______________________________      )

      This matter is before the Court on Defendant’s Motion to Dismiss (Doc.

3).

      On July 1, 2020, Defendant filed the Motion to Dismiss seeking dismissal

of Plaintiff’s Complaint for failure to state a claim upon which relief can be

granted pursuant to Rule 12(b)(6). Doc. 3, p. 1. Twenty-one days later, on July

22, 2020, Plaintiff filed its first Amended Complaint. Doc. 7.

      “A party may amend its pleading once as a matter of course within … 21

days after service of a motion under Rule 12(b)….” Fed. R. Civ. Pro. 15(a)(1)(B).

Because Plaintiff had a right to amend the complaint within the time period

provided by Rule 15(a)(1)(B), the Motion to Dismiss should be denied as moot.

See Thomas v. Cumberland County Board of Education, No. 5:10-cv-552, 2011

WL 3664891, at *1 (E.D.N.C. Aug. 18, 2011) (“Because plaintiff had ‘an

absolute right to amend [her] complaint ... and need not [have sought] leave of

                                         1

      Case 1:20-cv-00160-MR-WCM Document 8 Filed 07/23/20 Page 1 of 2
court to do so’ her motion to amend must be ALLOWED. Defendant’s motion

to dismiss the original complaint is DENIED AS MOOT, without prejudice to

renewal.”) (quoting Galustian v. Peter, 591 F.3d 724, 730 (4th Cir. 2010)

(modifications in Thomas).

     IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss

(Doc. 3) is DENIED AS MOOT.

                                 Signed: July 23, 2020




                                    2

     Case 1:20-cv-00160-MR-WCM Document 8 Filed 07/23/20 Page 2 of 2
